Title: [Diary entry: 28 October 1786]
From: Washington, George
To: 

Saturday 28th. Mercury at 46 in the Morning—62 at Noon and 60 at Night. Clear and pleasant all day with but little wind and that from So. West. Mr. Mayo, his wife and Miss D’Hart went away after breakfast. Rid to the Plantations in the Neck, Muddy hole, and Dogue Run. At the first compleated sowing Wheat yesterday and finished covering Rye with the Hoes & Harrows the same day—Gathering for plantation use some of the drilled Corn at Muddy hole & plowed a poor ½ acre to Cowpen on—Taking up the Irish Potatoes at Dogue run out of the way of the Wheat sowing. Found Mrs. Stuart and her two youngest children here on my return home.